ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77I At a regular meeting held September 22-24, 2010, the Board of Trustees for the Registrant voted to approve the filing of a registration statement to add Class I shares for Alternative Asset Allocation Fund. At a regular meeting held December 15-17, 2010, the Board of Trustees for the Registrant voted to approve the liquidation of the Large Cap Value Fund. At a regular meeting held December 15-17, 2010, the Board of Trustees for the Registrant voted to approve the addition of the Capital Appreciation Value Fund. The new Fund is described below. Capital Appreciation Value Fund Subadviser: T.
